Citation Nr: 1539573	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-21 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for recurrent left shoulder dislocations and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a right shoulder disorder to include injury residuals and rotator cuff tear residuals.  

3.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, a bipolar disorder, schizophrenia, a schizoaffective disorder, a not otherwise specified psychosis, and posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a recurrent skin disorder to include seborrheic dermatitis and disseminate and recurrent infundibular folliculitis (DRIF) claimed as the result of asbestos exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1981 to January 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Los Angeles, California, Regional Office which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for recurrent left shoulder dislocations and denied service connection for a right rotator cuff tear, depression, a mental disorder, a bipolar disorder, paranoia, nightmares, night sweats, and a skin disorder of the upper body and back claimed as the result of asbestos exposure.  In September 2011, the Veteran was afforded a hearing before an Acting Veterans Law Judge sitting at the North Little Rock, Arkansas, Regional Office (RO).  A hearing transcript was prepared and incorporated into the record.  In March 2012, the Board remanded the Veteran's appeal to the RO for additional action.  

In August 2014, the Veteran was informed that the Acting Veterans Law Judge who had conducted his September 2011 hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In August 2014, the Veteran indicated that he desired a videoconference hearing before a Veterans Law Judge.  In September 2014, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded the requested Board hearing.  

In May 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for recurrent left shoulder dislocations, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In his August 2007 notice of disagreement (NOD), the Veteran advanced contentions which may be reasonably construed as a claim of service connection for a lung disorder claimed as the result of asbestos exposure.  The issue of entitlement to service connection for a lung disorder claimed as the result of asbestos exposure has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of service connection for a left shoulder disorder, a right shoulder disorder, an acquired psychiatric disorder, and a recurrent skin disorder are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In December 1983, VA denied service connection for recurrent left shoulder dislocations.  The Veteran was informed in writing of the adverse determination and his appellate rights in January 1984.  The Veteran did not subsequently submit a NOD with the decision.  

2.  The December 1983 rating decision denying service connection for recurrent left shoulder dislocations is final.  

3.  The additional documentation submitted since the December 1983 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The December 1983 rating decision denying service connection for recurrent left shoulder dislocations is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for recurrent left shoulder dislocations has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for recurrent left shoulder dislocations.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Application to Reopen Service Connection for Recurrent 
Left Shoulder Dislocations

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

At any time after VA issues a decision on a claim, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision  notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Relevant records are those that relate to a claimed in-service event, injury, or disease for which benefits are sought and have a reasonable possibility of helping to substantiate the claim.  38 C.F.R. § 3.156(c).  

In December 1983, VA denied service connection for recurrent left shoulder dislocations as "this clearly pre-existed service without indicated aggravation in service."  The Veteran was informed in writing of the adverse decision and his appellate rights in January 1984.  He did not submit a NOD with the adverse decision.  

The evidence upon which the December 1983 rating decision denying service connection was formulated may be briefly summarized.  The January 1981 report of medical history reflected the Veteran described a history of painful or trick shoulder and the physician indicated that the Veteran presented a history of "l[eft] shoulder 'pops.'"  The examination report states that the Veteran's upper extremities were found to be normal.  No left shoulder disorder or other abnormality was identified.  The Veteran's service treatment records reflect that he was seen repeatedly for left shoulder complaints.  An August 1982 treatment record states that the Veteran complained of recurrent left shoulder dislocations of one and a half years' duration.  He reported that he dislocated his shoulder while moving furniture.  An impression of "[status post] dislocation [left] shoulder" was advanced.  An August 1982 X-ray study of the left shoulder revealed findings consistent with "degenerative changes in lower portion of left shoulder joint secondary to recurrent trauma."  Clinical documentation dated in December 1982 and January 1983 reflects that the Veteran reported having sustained a left shoulder injury in a November 1982 motor vehicle accident.  An impression of "chronic [left] shoulder pain [secondary] to trauma" was advanced.  The report of the Veteran's January 1983 physical examination for service separation states that the Veteran sustained a November 1982 left shoulder injury and "now has degenerative [changes]."  The Veteran was diagnosed with "[left] shoulder tenderness [with] pain."  The report of a November 1983 VA examination for compensation purposes states that the Veteran was diagnosed with a "history of left shoulder dislocation with recurrent dislocation since 1982."  

New and material evidence pertaining to the issues of service connection for recurrent left shoulder dislocations was not received by VA or constructively in its possession within one year of written notice to the Veteran of the December 1983 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the December 1983 rating decision includes service personnel records, VA examination and clinical documentation, California Department of Corrections clinical documentation,  private clinical documentation, police arrest reports, the transcripts of the September 2011 and May 2015 Board hearings, and written statements from the Veteran, his mother, and two of his ex-wives.  As additional service documentation was received, the Board has carefully considered the provisions of 38 C.F.R. § 3.156(c).  Under the provisions of 38 C.F.R. § 3.156(c), if VA receives or associates with the claims files relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  In this case, the submitted service personnel records do not relate to the claimed left shoulder injury.  Accordingly, 38 C.F.R. § 3.156(c) does not apply to the instant appeal.  

The transcript of the May 2015 Board hearing conveys that the Veteran testified that he was "going through a porthole on my ship" during active service; "slipped in the porthole;" and "my shoulder just hit the top of the porthole, and then it dislocated."  He stated further that he had experienced recurrent left shoulder injury residuals after his in-service trauma.  The May 2015 Board hearing transcript is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for recurrent left shoulder dislocations is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for recurrent left shoulder dislocations is granted.  


REMAND

All Issues

The report of a July 2012 VA psychiatric examination states that the Veteran "had been on SSD since 2004."  Documentation of the Veteran's Social Security Administration (SSA) award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA clinical documentation dated after July 2012 is not of record.  
Left Shoulder Disorder

In light of its reopening above, the Veteran's claim for service connection for a left shoulder disorder to include injury residuals, degenerative changes, and recurrent dislocations is to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that service connection for a left shoulder disorder is warranted as he sustained recurrent left shoulder injury residuals when he slipped and fell in a porthole during active service.  

Although the prior 1983 rating decision indicated there was a preexisting disability, review of the service treatment records reflects that the January 1981 enlistment examination found the upper extremities were normal and noted no defects or diagnoses.  The Veteran reported a history of painful or trick shoulder on the January 1981 report of medical history and the examiner explained that the left shoulder "pops."  Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A Report of Medical History is generally insufficient to show notation on its own but will be considered with other evidence in determinations of inception.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

If the presumption of soundness applies, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

The Board observes that the clinical documentation of record is unclear as to the current nature of the Veteran's recurrent left shoulder disorder.  The Veteran has not been afforded a recent VA examination which addresses the left shoulder.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Recurrent Right Shoulder 

The Veteran contends that service connection for a recurrent right shoulder disorder is warranted as he sustained the claimed disability in the same in-service in which he injured his left shoulder.  

At the May 2015 Board hearing, the Veteran testified that when he fell in the porthole during active service, the fall "impacted" both of his shoulders.  

A February 2006 right shoulder magnetic resonance imaging study from A. Nicks, M.D., revealed findings consistent with a rotator cuff tear.  

The Veteran has not been afforded a VA examination which address the Veteran's right shoulder.  

Acquired Psychiatric Disorder

The Veteran asserts that service connection for an acquired psychiatric disorder is warranted as the claimed disorder was incurred as the result of him having been falsely accused of having committed a criminal offense by civilian authorities in Mississippi; subsequently been surrendered to the civilian police by his naval commanders; and then sexually assaulted while incarcerated at the jail.  

The report of a July 2012 VA psychiatric examination states that no psychiatric disorder was diagnosed.  

At the May 2015 Board hearing, the Veteran testified that he had been diagnosed with a major depressive disorder and received ongoing VA psychiatric treatment for that disability at the Little Rock, Arkansas, VA Medical Center (VAMC).  Clinical documentation of the cited VA treatment is not of record.  

The Board finds that further VA psychiatric examination would be helpful in resolving the issues raised by the instant appeal

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his left shoulder, right shoulder, acquired psychiatric, and skin disabilities after July 2012 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2012.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the decision for incorporation into the record.  

4.  Schedule the Veteran for a VA orthopedic examination in order to assist in determining the nature and etiology of his left shoulder and right shoulder disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following questions:

a. Did a left shoulder disability "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty in February 1981? 
b. If a left shoulder disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disability. 
c. If the answer to either question above is no, then answer whether it is "at least as likely as not" (50 percent or greater probability) that any current left shoulder disability had its onset during active service; is related to the Veteran's documented in-service motor vehicle accident and shoulder trauma; or otherwise originated during active service?  
d. Is it as likely as not (i.e., probability of 50 percent or more) that any identified recurrent right shoulder disorder had its onset during active service; is related to the Veteran's documented in-service motor vehicle accident and shoulder trauma; or otherwise originated during active service?  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If PTSD is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's claimed in-service improper arrest and confinement by civilian authorities and a claimed sexual assault while confined at a civilian facility; or otherwise originated during active service.  
All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Then adjudicate the issue of service connection for a left shoulder disorder to include injury residuals, degenerative changes, and dislocations on a de novo basis and readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


